DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    JOSEPH KEEGAN, LLC, a Michigan Limited Liability Company,
                         Appellant,

                                     v.

                   LEON DALE JONES, Individually,
                            Appellee.

                               No. 4D18-1744

                           [February 7, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 17-018745
CACE (14).

  Daniel S. Carusi of Daniel S. Carusi, P.A., Fort Lauderdale, for
appellant.

  Beverly A. Pohl and Bethany J.M. Pandher of Nelson Mullins Broad
and Cassel, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.